703 S.E.2d 737 (2010)
STATE of North Carolina
v.
Thomas Franklin CROSS, Jr.
No. 118P96-3.
Supreme Court of North Carolina.
November 4, 2010.
Hoang Lam, for Thomas Franklin Cross, Jr.
Daniel P. O'Brien, Assistant Attorney General, Tom Ford, Assistant District Attorney, for State of N.C.

ORDER
Upon consideration of the petition filed by Defendant on the 13th of September 2010 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed by order of the Court in conference, this the 4th of November 2010."